Citation Nr: 9930760	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

What evaluation is warranted for the period from February 3, 
1996, for mechanical low back pain with degenerative disc 
disease at L4-5?


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to April 1988 
and from November 1988 to February 1996.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran originally requested a hearing before a Member of 
the Board as part of his substantive appeal in April 1998.  
The veteran's request was acknowledged and he was placed on a 
waiting list for a Travel Board hearing and notified of this 
action in April 1998.  In May 1998, the veteran submitted a 
statement wherein he withdrew his request for a Travel Board 
hearing and stated a desire for a local hearing if his 
disability was not increased.  By way of a rating decision 
dated in December 1998, the veteran's disability rating was 
increased to 40 percent.  He was then notified of a scheduled 
hearing at the RO for March 1999.  However, the veteran's 
representative submitted a statement, that was received in 
February 1999, withdrawing the veteran's request for a 
hearing.  Accordingly, the veteran's case will be adjudicated 
based upon the evidence of record.  


FINDINGS OF FACT

1.  The veteran was granted service connection for low back 
pain in April 1996 and assigned a noncompensable rating, 
effective February 3, 1996.

2.  The veteran's disability rating was increased to 10 
percent, for mechanical low back pain with degenerative disc 
disease at L4-5, in May 1997, effective February 3, 1996.

3.  The veteran's disability rating was increased to 40 
percent in December 1998, effective February 3, 1996.

4.  Since February 3, 1996, the veteran's mechanical low back 
pain, with degenerative disc disease at L4-5, has not been 
manifested by ankylosis, or a pronounced intervertebral disc 
syndrome.

CONCLUSION OF LAW

Since February 3, 1996, a disability rating in excess of 40 
percent for mechanical low back pain, with degenerative disc 
disease at L4-5, has not been warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5292, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a higher evaluation for mechanical 
low back pain, with degenerative disc disease at L4-5, is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran served on active duty from May 1984 to April 1988 
and from November 1988 until his medical discharge in 
February 1996.  The medical board determined that the veteran 
was unfit for further service due to chronic foot pain..

The veteran submitted his initial claim for service 
connection in February 1996, was granted service connection 
for low back pain in April 1996, and assigned a 
noncompensable rating effective as of February 3, 1996, the 
day after his discharge from service.

Associated with the claims file is a medical examination 
report from the LaSalle Clinic dated in January 1997.  The 
report covered a general medical examination with several 
pertinent findings relative to the veteran's lower back.  
During the prior year he suffered an exacerbation at his 
place of (civilian) employment.  He still had significant 
discomfort and difficulty bending.  Physical examination 
revealed marked tenderness over the right sacroiliac joint.  
There was moderate tenderness over the upper lumbar and lower 
thoracic spine to percussion.  The examiner's impression was 
that the veteran had classic spondylarthropathy that involved 
multiple joints, to his include his back.  He described the 
condition as psoriatic arthritis.

The veteran was afforded a VA general medical examination in 
February 1997.  The veteran complained of constant low back 
pain.  He said that it started in the morning and would last 
anywhere from 3-4 hours to all day.  There was pain and 
numbness at the right side of the back of the thigh which 
occurred once or twice a week and would last for an hour or 
two.  There were no bowel or bladder problems.  The pain was 
aggravating but he was able to perform his activities of 
daily living and his job, with only one day of work lost due 
to back problems.

Physical examination revealed no objective evidence of pain 
or tenderness along the spine.  There was no postural or 
fixed deformity.  In regard to range of motion, the examiner 
observed the veteran to forward flex to approximately 85-90 
degrees to tie his shoelaces.  However, when the veteran was 
asked to flex forward, he could only go to 30 degrees.  The 
examiner commented that this obviously was not the veteran's 
potential.  The veteran could extend to 10 degrees with 
lateral flexion of 20 degrees and rotation to 30 degrees.  
The examiner stated that objective evidence of pain on motion 
was "very, very" minimal.  No nerve involvement was 
identified and there was no tenderness at the sciatic 
notches.  Straight leg raising tests were full.  Lasegue's 
test was negative.  Knee jerks and ankle jerks were brisk and 
equal without paresthesia, foot drop or muscle atrophy at the 
lower extremities.  X-rays of the lower spine were 
interpreted to show degenerative disc disease at L4-5 in an 
otherwise normal lumbar spine examination.  The examiner's 
pertinent diagnosis was mechanical low back pain with 
degenerative disc disease (DDD) at L4-5.   The examiner noted 
the veteran's complaints of pain, but stated that any opinion 
regarding any additional limitation of motion due to pain 
would be based on pure conjecture. 

The veteran's disability rating was increased to 10 percent 
in May 1997.  The disability was styled as mechanical low 
back pain, with DDD at L4-5.  The effective date of the 
rating was February 3, 1996.

Associated with the claims file in March 1998 were private 
treatment records from Rouse and Associates, Chiropractic for 
the period from August 1995 to August 1996.  The records 
indicated that x-rays of the lumbosacral spine from August 
1995 showed a loss of the lumbar lordotic curve, and narrowed 
disc spaces throughout the lumbar spine but especially at L4-
5, and L5-S1.  An entry dated August 1, 1996, noted that the 
veteran had experienced an exacerbation of his back pain in 
the past week.  No cause was identified.  The entry noted 
that the veteran's spouse had to help him get out of bed.  He 
complained of pain that sometimes would shoot up his back and 
sometimes shoot down his legs.  

The veteran's substantive appeal was received at the RO in 
April 1998.  The veteran commented that he experienced severe 
low back pain on a daily basis.  He said that his wife had to 
help him with a number of activities that he felt he should 
be able to do himself.  He also said that he had difficulty 
sleeping because of his pain.  His wife also had to help him 
get out of bed and sometimes help him put on his pants and 
socks.  He also experienced shooting pains down his legs.

The veteran's spouse submitted a statement that was received 
with the substantive appeal.  She said that it was difficult 
for her to help the veteran get out of bed due to her small 
physical size.  She also said that there were times when she 
had to help the veteran get dressed.

Associated with the claims file are additional treatment 
records for the veteran from LaSalle Clinic for the period 
from October 1996 to April 1998.  The records related to 
treatment for a number of complaints, to include the 
veteran's lower back.  The veteran was treated in October and 
November of 1996 for complaints of back pain with no evidence 
of neurological symptoms such as numbness, tingling or lower 
extremity weakness.  An entry dated in July 1997 noted that 
the veteran was awakened due to back pain.  He could not 
recall any recent injury.  He reported the pain occasionally 
radiated down the posterior right leg.  The entry said that 
the veteran had limited flexion to 90 degrees with moderate 
tenderness and spasm of the lumbar muscles bilaterally.  
There was no sciatic notch tenderness.  Deep tendon reflexes 
(DTRs) were 2+ and symmetric throughout lower extremities.  
Muscle strength was 5/5 throughout.  No pinprick deficit.  
Straight leg raising was negative bilaterally.  The treating 
physician's impression was back pain of unclear etiology.  
[It] might represent sciatic nerve irritation versus 
psoriatic arthritis.  

The veteran was afforded a VA orthopedic examination in 
September 1998.  The veteran related a detailed past history 
of back pain in service.  He had worked at a local mill since 
service and missed approximately two days a month due to 
flare-ups of pain.  The flare-ups lasted between two days to 
a week and averaged 2-3 days in duration.  The subjective 
nature of the pain was described by the appellant.  
Functionally, the veteran sated that he needed assistance in 
putting on his clothing in the morning due to difficulty 
lifting his leg.  

Physical examination revealed a severely range of motion with 
only 30 degrees forward flexion, 15 degrees of extension, 
with pain on the right side of the lower back.  The veteran 
had lateral bending to 20 degrees bilaterally and rotation to 
30 degrees bilaterally.  There was tenderness at the L4-5, S1 
process area.  The paravertebral muscle had normal muscle 
tone but was tender on the right in the lower lumbar area.  
The veteran also had tenderness in the left rhomboid muscle 
area.  There was a tenderness at the iliolumbar ligament 
insertion area on the right, and the sacroiliac joint on the 
right.  Tenderness was also noted at the right gluteal muscle 
area; however, there was no muscle atrophy in the gluteal 
muscle bilaterally, or decreased sensation in the gluteal 
area.

Straight leg raising was positive on the left at about 60 
degrees and at 30 degrees on the right.  Patellar tendon 
reflex was 2+ bilaterally and Achilles tendon reflex was 1+ 
bilaterally but very slightly lower on the left.  Sensory 
test was basically normal in the bilateral lower extremities.  
Muscle strength in the hips, knees, ankles, great toes, 
lateral toes were all 5/5 bilaterally.  The examiner opined 
that there was slight atrophy of left thigh as it measured 
48.5 centimeters (cm) as opposed to the right thigh measured 
at 49.5 cm.  X-rays of the lumbar spine were taken and 
interpreted to show a slight increase in degenerative disc 
disease L4-5, with interval appearance of degeneration at L5-
S1, in an otherwise normal lumbar spine examination.  The 
examiner's diagnosis was lumbar disc disease, at L4-5, 
directly related to service activity.

In a December 1998 rating decision, the veteran's disability 
rating was increased to 40 percent.  The effective date was 
made retroactive to February 3, 1996.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  The VA Schedule for Rating 
Disabilities is used in assigning the appropriate diagnostic 
code and level of disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1999).

According to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In this case, the 
veteran's mechanical low back disability, with DDD at L4-5, 
has been rated 40 percent under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5292, 40 percent is the maximum 
schedular rating for severe limitation of motion of the 
lumbar spine.  As such, other diagnostic codes must be 
considered for possible application.  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 60 percent rating is for consideration where the condition 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, little 
intermittent relief.  In the alternative, Diagnostic Code 
5285 provides for a 60 percent rating where there is evidence 
of residuals of fractured vertebra without cord involvement; 
with abnormal mobility requiring neck brace.  Further, a 60 
percent rating is warranted under Diagnostic Code 5286 where 
there is complete bony fixation (ankylosis) of the spine at a 
favorable angle.  Finally, a 50 percent rating is applicable 
where there is unfavorable ankylosis of the lumbar spine 
under Diagnostic Code 5289.  38 C.F.R. § 4.71a

In this case the Board is of the opinion that an evaluation 
in excess of 40 percent from February 3, 1996, for mechanical 
low back pain, with degenerative disc disease at L4-5, is not 
warranted.  In this respect, the evidence does not 
demonstrate that the veteran's lumbar spine is ankylosed to 
warrant consideration under Diagnostic Code 5286 or 
Diagnostic Code 5289.  Nor is there any evidence that the 
veteran has suffered a fractured vertebra to warrant 
consideration of residuals under Diagnostic code 5285.  
Moreover, as persistent symptoms compatible with sciatic 
neuropathy, to include an absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc, are not shown it is evident that the veteran does not 
suffer from a pronounced intervertebral disc syndrome.  
Indeed, it is well to note that the September 1998 VA 
examination did not show any sign of a neurological deficit 
and muscle strength was 5/5.  In light of the foregoing, the 
Board concludes that while the veteran has a disabling back 
disorder, the preponderance of the evidence is against an 
evaluation in excess of 40 percent from February 3, 1996.  
The benefit sought on appeal is denied.

The Board notes that the veteran's 40 percent rating was made 
effective retroactive to the day after his discharge from 
service, February 3, 1996.  Therefore, there is no dispute as 
to the issue of a staged rating for consideration.  

In denying an increased rating for mechanical low back pain, 
with degenerative disc disease at L4-5, the Board considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Significantly, however, an increased rating under these 
regulations is not in order as there is no competent evidence 
of such symptomatology as disuse atrophy, fatigue or 
incoordination as would be expected to be associated with 
painful pathology warranting a rating higher than that 
currently assigned.  Moreover, it is well to recall that the 
disability rating itself is recognition that industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Accordingly, these regulations do not 
provide a basis for an increased rating.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a disability rating higher than 40 percent, 
for mechanical low back pain, with degenerative disc disease 
at L4-5, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

